Case: 20-10218     Document: 00515715735          Page: 1    Date Filed: 01/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 22, 2021
                                   No. 20-10218                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaime Meza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-57-1


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Jaime Meza pleaded guilty to one count of possession, sale, and
   disposal of a stolen firearm in violation of 18 U.S.C. § 922(j). The district
   court sentenced Meza to the statutory maximum of 120 months. Meza




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10218        Document: 00515715735              Page: 2       Date Filed: 01/22/2021




                                          No. 20-10218


   challenges the sentence because he says the district court improperly relied
   on a confidential source. We disagree and affirm. 1
                                                I.
           Meza and Ramiro Diaz stole two firearms, six loaded magazines, and
   some medical equipment from an FBI agent’s Chevy Impala at the Eastbridge
   apartment complex in Dallas, Texas. The next morning, the agent reported
   the theft. The FBI assigned Special Agent Taylor Page to the case.
           During his investigation, Special Agent Page identified one individual
   whom Meza contacted after the burglary. That individual agreed to be a
   government informant under the condition of anonymity. The “confidential
   source”—or CS—testified that Meza contacted him/her, showed him/her
   the firearms and medical equipment, and said he planned to sell the firearms
   using his cell phone.
           A few weeks later, officers from the Dallas Police Department found
   Meza in a stolen vehicle. The officers arrested Meza and discovered, via a
   routine records check, that Meza had been arrested several times for
   burglarizing vehicles in and around Eastbridge. They promptly contacted
   Special Agent Page, who then contacted the CS. The CS confirmed that
   Meza was involved in burglaries near Eastbridge. The CS also described the
   Colt rifle and Glock pistol Meza had shown him/her. Those descriptions
   matched the stolen firearms. And though the CS said he/she did not know
   the name of Meza’s buyer, he/she did know the buyer was a Hispanic male
   whose last name started with a “G” and who drove a black Jeep.




           1
            Judge Haynes concurs in the judgment and in Sections I, II.C., III., and IV. of the
   opinion only.




                                                2
Case: 20-10218     Document: 00515715735           Page: 3   Date Filed: 01/22/2021




                                    No. 20-10218


          Special Agent Page used the CS’s testimony to find Jose Guzman,
   who drove a black Jeep and resided in Dallas. He interviewed Guzman twice.
   During the first “knock and talk” interview, Special Agent Page showed
   Guzman pictures of Meza and Diaz. Guzman said he didn’t know Diaz but
   did know Meza—whom he referred to as “Trouble.” Special Agent Page also
   asked Guzman about the firearms. Guzman said Meza sold him the stolen
   Colt Model M4LE and Glock Model 22 for $600. Guzman gave the FBI Task
   Force Officers permission to retrieve the Colt from under his bed, and he
   handed over the Glock (which he had already sold) later that day.
          During the second interview—which occurred only five hours after
   the first—Guzman waived his Miranda rights and provided additional
   information about his relationship with Meza. Guzman admitted he often
   purchased items like power tools and car stereos from Meza. He also
   reiterated that on May 24—the day after the theft—he bought the Colt, the
   Glock, and six loaded magazines for $600. Guzman said he and Meza
   negotiated that transaction via text message. Guzman was later charged as a
   co-conspirator in the matter for serving as Meza’s “fence”—the middleman
   between Meza (the thief) and the eventual buyer of the stolen goods.
          Meza pleaded guilty to one count of possession, sale, and disposal of
   a stolen firearm in violation of 18 U.S.C. § 922(j). He did not accept a plea
   agreement. The resulting PSR assigned Meza a base offense level of 20. See
   U.S.S.G. § 2K2.1(a)(4)(B). He also received the following adjustments: a
   two-level increase because the firearms were stolen, id. § 2K2.1(b)(4)(A); a
   four-level increase because he engaged in the trafficking of firearms, id.
   § 2K2.1(b)(5); a four-level increase because he used or possessed the
   firearms in connection with another felony offense, id. § 2K2.1(b)(6)(B); and
   a three-level reduction for acceptance of responsibility, id. § 3E1.1(a), (b).
   The resulting total offense level was 27. Meza had a criminal history score of
   16, which established a Criminal History Category of VI. The Guidelines



                                         3
Case: 20-10218        Document: 00515715735       Page: 4   Date Filed: 01/22/2021




                                   No. 20-10218


   recommended a sentence of 130 to 162 months. But based on the statutory
   maximum, the Guidelines term was reduced to 120 months.
          Meza objected to both four-level enhancements. He argued the
   § 2K2.1(b)(5) enhancement was impermissibly based on the CS’s hearsay
   statements and other sources of evidence that the PSR inadequately
   described. And he argued the § 2K2.1(b)(6)(B) enhancement was
   inapplicable because the evidence was insufficient to show Meza participated
   in the burglary.
          As to Meza’s first objection, the Government responded that the
   circumstantial evidence—including text messages and photos sent to his
   fence—showed Meza knew Guzman would sell the firearms illegally after
   purchasing them from Meza. As to the second objection, the Government
   responded that additional circumstantial evidence—the corroborated
   witness testimonies and Meza’s criminal history of burglarizing cars—
   showed Meza did participate in the burglary. The probation officer agreed.
   The addendum to the PSR credited the CS’s testimony, as well as the texts
   between Meza and Guzman, the evidence of Meza’s earlier arrests for
   burglaries at the same apartment complex, and Meza’s responsibility for co-
   conspirator Diaz’s actions. The district court adopted the PSR without
   change.
          At sentencing, Meza reiterated his objections to the enhancements.
   The district court asked to hear from Special Agent Page. Special Agent Page
   testified about his conversations with Guzman, who explained his role in
   reselling the stolen goods he bought from Meza. Special Agent Page testified
   that he also interviewed the CS, an individual who stated he/she had
   firsthand conversations with Meza, said he/she observed Meza’s activity,
   and provided the details Special Agent Page used to track down Guzman.
   The CS said he/she “knew Mr. Meza to be someone that would go pull on




                                        4
Case: 20-10218       Document: 00515715735           Page: 5     Date Filed: 01/22/2021




                                      No. 20-10218


   door handles[,] basically burglarize vehicles” near Eastbridge. As far as
   Special Agent Page knew, the CS had not worked as an FBI informant before.
   And though Special Agent Page believed the CS had a criminal history, he
   said he couldn’t recall the offenses.
          During cross-examination, Meza’s attorney “request[ed] as Brady
   information the prior criminal history of any witness, confidential or
   otherwise, that the government [wa]s relying on.” The attorney explained
   his contention that the Government must disclose that information because
   it was material to sentencing. The Government averred that it did “not
   violate[] any Brady obligations” because “Brady is a trial right . . . [and] Mr.
   Meza has pled guilty.” The district court immediately denied the Brady
   request.
          Near the close of argument, Meza’s attorney asked the district court
   to disregard the CS’s testimony because the CS had never served as an FBI
   informant in the past, may have a criminal history of which Meza was
   unaware, and made statements that were allegedly uncorroborated. In
   response, the Government offered to disclose to the court ex parte the
   relationship between the CS and the fence. The district court said there was
   “no need to.” Ultimately, the district court denied Meza’s Brady request. It
   stated, “I think the presentence report, the addendum, the agent’s testimony
   and what the government has had to say all add up to more than enough
   evidence that [Meza] was not only at the burglary, but that he also trafficked
   the arms.” The district court accepted the PSR’s enhancements and
   sentence recommendation.
          Before sentencing Meza, the district court addressed the seriousness
   of the offense. Addressing defense counsel, it said, “You know, I don’t agree
   with you that this is a little crime or not that serious. I think it’s very serious,
   particularly with his prior convictions, which are replete with burglary of




                                            5
Case: 20-10218      Document: 00515715735           Page: 6    Date Filed: 01/22/2021




                                     No. 20-10218


   vehicles.” The district court said Meza’s criminal history was “another
   piece of evidence that adds to the evidence that we already have by the
   confidential informant[] and the . . . text records, that he was certainly
   involved in the front end of this burglary of a vehicle, and that is in
   burglarizing the vehicle and then in trafficking the [firearms].” “So what
   should he get?” the district court rhetorically asked. It continued:
          Well, 120 months is what he should get, because, you know,
          that’s the guidelines range. . . . And I think I would—well, I’m
          sure I would give that to him anyway, regardless of my
          objections . . . . Even if I granted the objections on the burglary
          and on the trafficking, I would still give him 120 months,
          because with all those burglaries, he deserves that. He certainly
          deserves that.
   In conclusion, the district court said, “I would give it to him anyway under
   3553.” The district court imposed a statutory-maximum sentence of 120
   months in prison, a three-year term of supervised release, no fine, no
   restitution, and a $100 mandatory special assessment. Meza timely appealed.
                                          II.
          Meza first argues that the district court improperly considered the
   CS’s testimony. The district court has “wide discretion in the kind and
   source of information it considers” at sentencing. United States v. Young, 981
   F.2d 180, 185 (5th Cir. 1992) (citation and alteration omitted). At
   sentencing—unlike at trial—district courts are not limited to information
   admissible under the Federal Rules of Evidence, “provided that the
   information has sufficient indicia of reliability to support its probable
   accuracy.” U.S.S.G. § 6A1.3(a). The comment following Guideline 6A1.3
   says sentencing courts can consider “[o]ut-of-court declarations by an
   unidentified informant . . . where there is good cause for non-disclosure of
   the informant’s identity and there is sufficient corroboration by other




                                          6
Case: 20-10218      Document: 00515715735           Page: 7    Date Filed: 01/22/2021




                                     No. 20-10218


   means.” And we have recognized that “[e]ven uncorroborated hearsay
   evidence may be sufficiently reliable.” United States v. Gaytan, 74 F.3d 545,
   558 (5th Cir. 1996) (emphasis added). “Obviously, the district court has
   significant discretion in evaluating reliability.” Young, 981 F.2d at 185. So our
   “standard for affirming a district court’s factual finding is low: Where a
   factual finding is plausible in light of the record as a whole, it is not clearly
   erroneous.” United States v. Stubblefield, 942 F.3d 666, 670 (5th Cir. 2019)
   (per curiam) (citation omitted); accord United States v. Malone, 828 F.3d 331,
   337 (5th Cir. 2016) (requiring the evidence be “reasonably reliable” and
   stating that the standard is “not intended to be onerous” (quotation
   omitted)). It is Meza’s burden to prove that the district court abused its
   discretion in its factfinding. See Young, 981 F.2d at 185 (holding that when a
   district court relies on information from the PSR, “[t]he defendant bears the
   burden of demonstrating that information the district court relied on in
   sentencing is materially untrue” (citation omitted)).
          We first hold that the district court did not abuse its wide discretion
   by considering the CS’s testimony in applying the Guidelines’ firearms-
   trafficking enhancement. Then we hold the same with respect to the
   Guidelines’ felony-offense enhancement. Finally we hold any error would be
   harmless.
                                          A.
          We begin with § 2K2.1(b)(5)—or the “firearms-trafficking
   enhancement.” It authorizes a four-level enhancement “[i]f the defendant
   engaged in the trafficking of firearms.” U.S.S.G. § 2K2.1(b)(5). The
   firearms-trafficking enhancement applies when the defendant (i) transfers
   two or more firearms to another individual and (ii) knew or had reason to
   believe that transfer would result to another transfer to an individual who




                                          7
Case: 20-10218     Document: 00515715735           Page: 8   Date Filed: 01/22/2021




                                    No. 20-10218


   (I) would unlawfully possess the firearm or (II) would use or dispose of the
   firearm unlawfully. Id. cmt. 13(A).
          According to the PSR, the CS initially told Special Agent Page that
   Meza contacted him/her, showed him/her the firearms, and said he planned
   to sell the firearms using his cell phone. After the Dallas Police Department
   informed Special Agent Page about Meza’s arrest, Special Agent Page
   followed up with the CS, who then gave a detailed description of both
   firearms and the man to whom Meza sold them.
          The district court did not abuse its discretion in considering the CS’s
   testimony for two reasons. First, the CS’s testimony was corroborated.
   Special Agent Page used the CS’s tip to track down Guzman, Meza’s co-
   conspirator. Guzman fit the CS’s description of a Hispanic male, whose last
   name started with “G,” and who drove a black Jeep. And Guzman confirmed
   that he bought the stolen Colt rifle and Glock pistol from Meza and that he
   did so with the intent to sell them—just as he had done with other goods
   Meza sold him in the past. The texts show Meza possessed the firearms
   before selling them to Guzman and that he used his cell phone to complete
   the transaction. And Meza’s criminal history shows he repeatedly
   burglarized cars. At sentencing, the district court listed twenty-two prior
   offenses—twelve of which were burglaries. Together, Guzman’s testimony,
   the texts and photos Meza sent Guzman, and Meza’s criminal history
   constitute “sufficient corroboration” of the CS’s statements. U.S.S.G.
   § 6A1.3, cmt. The Government does not need to show that every fact is
   corroborated. See Gaytan, 74 F.3d at 558; United States v. Guerrero, 16 F.3d
   1216, 1994 WL 57697, at *1 (5th Cir. Feb. 18, 1994) (per curiam) (precedential
   per Fifth Circuit Rule 47.5.3). And Meza does not argue any of these facts
   taken from the PSR are “materially untrue.” Young, 981 F.2d at 185 (citation
   omitted).




                                         8
Case: 20-10218      Document: 00515715735          Page: 9    Date Filed: 01/22/2021




                                    No. 20-10218


          Second, this is not an anonymous-tip case. “Statements derived from
   police investigations generally bear sufficient indicia of reliability.” United
   States v. Oudems, 785 F. App’x 234, 235 (5th Cir. 2019) (per curiam) (citing
   United States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006); United States v.
   Vela, 927 F.2d 197, 201 (5th Cir. 1991)). And we have recognized an
   important distinction between known informants and truly anonymous
   tipsters. See United States v. Martinez, 486 F.3d 855, 861–64 (5th Cir. 2007).
   So when an investigator speaks directly to a confidential informant whom the
   investigator considers reliable, it is permissible for the district court to
   consider the investigator’s testimony regarding the informant’s statements.
   See United States v. Golden, 17 F.3d 735, 736 (5th Cir. 1994). That’s especially
   true where the defendant “personally met and dealt with” the informant as
   well. Oudems, 785 F. App’x at 235.
          Here, the CS was not anonymous; he/she was an individual who had
   direct contact with both Meza and Special Agent Page. The CS told Special
   Agent Page that he/she was in close contact with Meza, having engaged in
   firsthand conversations with him and observed his activity. And of course,
   Special Agent Page knew the CS’s identity and found him/her credible. The
   Government even offered to disclose the CS’s identity to the district court,
   but the district court said that was unnecessary. The CS does not become
   anonymous simply because Meza now contends that he does not know
   him/her.
          Based on that evidence, the district court found Meza trafficked
   firearms. That conclusion was reasonable based on the CS’s testimony and
   the corroborating evidence. So the district court did not err by applying the
   firearms-trafficking enhancement.




                                          9
Case: 20-10218     Document: 00515715735           Page: 10    Date Filed: 01/22/2021




                                    No. 20-10218


                                         B.
          Now for the second enhancement. Section 2K2.1(b)(6)(B)—or the
   “felony-offense enhancement”—authorizes a four-level enhancement “[i]f
   the defendant used or possessed any firearm in connection with another
   felony offense.” U.S.S.G. § 2K2.1(b)(6)(B). “Another felony offense” is one
   “other than the . . . firearms possession or trafficking offense, punishable by
   imprisonment for a term exceeding one year.” Id. cmt. 14(C). The other
   felony offense at issue here is the burglary of the FBI agent’s car.
          The PSR reports that after the Dallas Police Department discovered
   that Meza had been arrested for numerous burglaries near the Eastbridge
   apartment complex, the CS confirmed to Special Agent Page that Meza had
   burglarized cars in that area. Meza rejects this testimony as unreliable too.
   But again, the record shows the district court’s reliance was reasonable
   because the CS’s testimony was corroborated and he/she was not
   anonymous.
          Meza’s convictions for burglaries near Eastbridge circumstantially
   corroborated the CS’s testimony regarding the burglary of the FBI agent’s
   car. So too did the text messages, which showed Meza possessed the firearms
   as early as 7:14 a.m. on the morning after the burglary. Meza claims that
   “Diaz established that Meza did not commit the burglary,” yet he does not
   cite evidence to that effect. Even assuming Diaz attempted to take full
   responsibility for the burglary, that does not change the fact that the
   circumstantial evidence “sufficient[ly] corroborat[es]” the CS’s statements.
   U.S.S.G. § 6A1.3, cmt. Meza’s close connection to this crime, coupled with
   his criminal history of committing burglaries in the same apartment
   community, certainly provides the support necessary to corroborate the CS’s
   testimony. And as explained above, the CS’s connections to both Meza and
   Special Agent Page make him/her a non-anonymous source.




                                         10
Case: 20-10218       Document: 00515715735              Page: 11       Date Filed: 01/22/2021




                                         No. 20-10218


           Based on that evidence, the district court found Meza participated in
   the burglary. That conclusion was reasonable based on the CS’s testimony
   and the corroborating evidence. So the district court did not err by applying
   the felony-offense enhancement either.
                                               C.
           Even if we were to conclude the district court erred by considering the
   CS’s testimony and applying the enhancements, that error would be
   harmless. “[I]n this circuit, there are two ways to show harmless error if the
   wrong guidelines range is employed.” United States v. Guzman-Rendon, 864
   F.3d 409, 411 (5th Cir. 2017). The first is the Richardson standard, which
   requires a showing that “the district court considered both ranges (the one
   now found incorrect and the one now deemed correct) and explained that it
   would give the same sentence either way.” Id. (citing United States v.
   Richardson, 676 F.3d 491, 511 (5th Cir. 2012)). 2 Under Richardson, the
   question is whether the district court would have sentenced Meza to the
   statutory maximum of 120 months had it rejected the enhancements. See id.
           The sentencing transcript is clear that the answer is yes. After
   emphasizing the seriousness of Meza’s numerous vehicle burglaries, the
   district court said it would give him the same sentence “[e]ven if [it] granted
   the objections on the burglary and on the trafficking.” The district court also
   reiterated that, even without the enhancements, it would sentence Meza to




           2
             The second is the Ibarra-Luna standard, which “requires that ‘the proponent of
   the sentence convincingly demonstrate[] both (1) that the district court would have
   imposed the same sentence had it not made the error, and (2) that it would have done so
   for the same reasons it gave at the prior sentencing.’” Guzman-Rendon, 864 F.3d at 411
   (alteration in original) (quoting United States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir.
   2010)).




                                               11
Case: 20-10218        Document: 00515715735              Page: 12       Date Filed: 01/22/2021




                                          No. 20-10218


   120 months under the § 3553 factors. So even assuming the court considered
   the wrong Guidelines recommendation, the error is harmless.
                                               III.
           Meza next argues that the Government violated Brady v. Maryland,
   373 U.S. 83 (1963). Under that decision, the Government “must disclose to
   the defendant evidence that is favorable to the accused and material either to
   guilt or to punishment.” United States v. Weintraub, 871 F.2d 1257, 1260 (5th
   Cir. 1989) (citation omitted). Meza claims the Government failed to adhere
   to its Brady obligation at sentencing, and he argues he is entitled to a new
   sentencing hearing after the Government discloses the CS’s criminal history.
           Assuming for the sake of argument that Meza retained his Brady right
   after pleading guilty, 3 Meza must establish three elements: “(1) the
   prosecution suppressed evidence, (2) it was favorable to the defendant, and
   (3) it was material.” United States v. Brown, 650 F.3d 581, 587–88 (5th Cir.
   2011). The Government does not dispute the first two elements, so we need
   only address materiality. The evidence would be material if there were a
   “substantial, not just conceivable” likelihood that the district court would
   have reached a different result had the evidence been disclosed. Id. at 588
   (quoting Harrington v. Richter, 562 U.S. 86, 112 (2011)).



           3
              That proposition is unclear. In the Fifth Circuit, it is well established that a
   defendant’s guilty plea waives his pre-plea rights to Brady material. See Alvarez v. City of
   Brownsville, 904 F.3d 382, 389 (5th Cir. 2018) (en banc) (“declin[ing] the invitation to
   disturb its precedent concerning a defendant’s constitutional right to Brady material prior
   to entering a guilty plea” and thereby reaffirming United States v. Conroy, 567 F.3d 174 (5th
   Cir. 2009) (per curiam), which held that defendants do not have pre-plea Brady rights).
   This makes sense given Brady is a fair-trial right, see Alvarez, 904 F.3d at 395 (Higginson,
   J., concurring), and a defendant who pleads guilty “forgoes not only a fair trial, but also
   other accompanying constitutional guarantees,” United States v. Ruiz, 536 U.S. 622, 628
   (2002) (citing Boykin v. Alabama, 395 U.S. 238, 243 (1969)).




                                                12
Case: 20-10218       Document: 00515715735         Page: 13   Date Filed: 01/22/2021




                                    No. 20-10218


             Meza says he intended to use the CS’s criminal history to impeach
   his/her credibility, so “we must consider the nature of the impeachment
   evidence improperly withheld and the additional evidence of the defendant’s
   guilt independent of the disputed testimony.” Weintraub, 871 F.2d at 1262;
   see also United States v. Giglio, 405 U.S. 150, 154 (1972) (holding that
   impeachment evidence falls within the Brady rule). In Weintraub, our court
   distinguished witness testimony that is “strongly corroborated by additional
   evidence supporting a guilty verdict” from testimony “on an essential issue
   or [for which] there is no strong corroboration.” 871 F.2d at 1262
   (contrasting cases). Then we concluded that “the record and transcript from
   Weintraub’s trial belie[d] his claim that the withheld evidence was
   reasonably likely to change the outcome of his trial.” Id. Rather, “the
   corroborating evidence of his guilt and the collateral nature of the withheld
   impeachment evidence compel[led] the conclusion that this evidence was not
   material to Weintraub’s conviction.” Id.
             So too here. As explained above, the Government presented
   circumstantial evidence to corroborate each of the CS’s statements. It’s true
   that the district court did not say the magic word “materiality.” But that does
   not matter. The record makes two things clear: (1) the district court knew
   about the CS’s criminal history, and (2) based on the seriousness of the
   offense and prior related offenses, it would impose the same statutory-
   maximum sentence regardless of the Guidelines range. And the Government
   is correct that “Meza does not even attempt to show that a different result
   would have been a substantial likelihood, and instead rests on conclusory
   statements that the information was important to him.” See Brown, 650 F.3d
   at 588.
             The evidence was immaterial to the district court’s sentencing
   determination. Therefore, the Government did not have a Brady obligation
   to disclose the CS’s criminal history.



                                            13
Case: 20-10218     Document: 00515715735              Page: 14   Date Filed: 01/22/2021




                                       No. 20-10218


                                           IV.
          Finally, Meza argues the statute under which he was convicted, 18
   U.S.C. § 922(j), is unconstitutional on its face and as applied. As Meza
   concedes, both arguments are foreclosed by binding Fifth Circuit precedent.
   See United States v. Hicks, 958 F.3d 399, 402 n.1 (5th Cir. 2020) (reaffirming
   that § 922(g) is not unconstitutional as applied for lack of a knowledge
   requirement), petition for cert. filed (U.S. Oct. 8, 2020) (No. 20-5959); United
   States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013) (reaffirming that § 922(g)
   does not violate the Commerce Clause); see also United States v. Luna, 165
   F.3d 316, 319–22 (5th Cir. 1999) (noting § 922(g) and (j) contain “virtually
   identical language” regarding interstate commerce). We “may not overturn
   another panel’s decision, absent an intervening change in the law, such as by
   a statutory amendment, or the Supreme Court, or our en banc court.” Jacobs
   v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008). So we reject
   Meza’s constitutional arguments under our rule of orderliness.
                                   *        *         *
          The judgment of the district court is AFFIRMED.




                                            14